Notice of AIA  Status
The present application, filed on or after March 16, 2013, 
is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. 
Figs. 5 and 9 depict the lever in the connection position yet the cam projection (23) is shown in two different positions only one of which, Fig. 5,  shows the cam projection in the escaping space as claimed.  
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing.                                   See MPEP § 608.02(d)

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in response to the Office action to avoid abandonment of the application. 
No new matter should be entered in compliance with 37 CFR 1.121(e).
If the changes are not accepted by the Examiner, the Applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used. (PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26)
 An web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to:
 http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-4 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10, 594, 079 because:  
PATENTED CLAIM                READS ON                    PENDING CLAIM
2
1 and  2
1
4
3 and 7
3
PATENTED CLAIM                READS ON                    PENDING CLAIM
4, 5, 8 and 9
1
6 and 10
6


Although the conflicting claims are not identical given the order with which additional attributes were introduced and claimed, they are not patentably distinct from each other because the device in and of itself has been patented.

Claims 1- 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10, 644,445 because:  
PATENTED CLAIM                READS ON                    PENDING CLAIM
1, 5 and 9  SEE NOTE A BELOW
1, 2 and 5
2
5
3 and 7
4
4 and 8
3
6 and 10 
6


A) Patented “first passage” equates to the claimed “cam groove”.



Claims 1- 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10, 644,446 because:  
PATENTED CLAIM                READS ON                    PENDING CLAIM
1 -3
1-3
4
2
5 and 8
4
6 and 9
5
7 and 10
6


Although the conflicting claims are not identical given the order with which additional attributes were introduced and claimed, they are not patentably distinct from each other because the device in and of itself has been patented.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-10 are rejected under 35 U.S.C. §112(a), because the specification, while being enabling for a lever-type connector comprising a male housing having a moving plate protecting male terminal fittings with a lever mounted on the male housing and a complimentary female housing, does not reasonably provide enablement for the changing structural relationships during rotation of the lever.  
Key positions of the lever are the Initial Position Figs. 4 and 8; and
the Connection Position Figs. 5 and 9 with respect to the cam projection (23) on the moving plate.


5a.	Claim 1 states in part; 
“the separating cam surface presses the cam projection (23) in a direction away from the center of rotation of the lever to move the moving plate from the retracted position to the protection position in the process of rotating the lever at the connection position Figs. 5 and 9  to the initial position Figs. 4 and 8  with the male housing and the female housing connected” 
Reference numerals and emphasis added.
The lever is being rotated from the connection position to the initial position, how then are the male and female housings connected, particularly given the moving plate is now in the protection position, the male terminal fittings are not in a position to be connected to the female connector.  

5b.	Claim 1 further states in part; 
“the cam projection (23) is accommodated into the escaping space (31) while being separated from the separating cam surface in the process of rotating the lever from the 43/47initial position Figs. 4 and 8  to the connection position Figs. 5 and 9  with the male housing and the female housing separated and the moving plate located at the protection position.”
Reference numerals and emphasis added.
The lever is being rotated from the initial position to the connection position, and yet the male and female housings are separated?

5c.	Also, Figures 5 and 9 depict the lever in the connection position yet the cam projection (23) is shown in two different positions only one of which, Fig. 5,  shows the cam projection in the escaping space.
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 


The following is a quotation of 35 U.S.C. §112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-10  are rejected under 35 U.S.C. §112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention as illustrated in the rejection above. 
Examination with respect to prior art is precluded at this time.

Conclusion
Any  inquiry concerning  communications  from  the examiner  should  be  directed  to
                                                           Vanessa Girardi:   Office phone      571.272.5924                                                                                                                              
                                                                              Vanessa.Girardi@USPTO.Gov
                                                                              
            If attempts to reach the examiner are unsuccessful, the Examiner’s supervisor,            Renee S. Luebke can be reached at  571.272.2009.      
    
The central fax phone number for the organization is 571.273.8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
[AltContent: textbox (VANESSA GIRARDI )]If you would like assistance from a USPTO Customer Service Representative or  access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VANESSA GIRARDI/Primary Examiner, Art Unit 2833